Order entered January 8, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00260-CV

                    GRAPEVINE DIAMOND, L.P., ET AL., Appellants

                                               V.

                                    CITY BANK, Appellee

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-01876-2010

                                           ORDER
       We GRANT appellee’s January 6, 2015 unopposed second motion for an extension of

time to file a brief. Appellee shall file its brief by JANUARY 12, 2015. We caution appellee

that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE